Citation Nr: 0208019	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  94-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lump in the groin 
area.

2.  Entitlement to a compensable rating for otitis externa.

3.  Entitlement to a rating in excess of 10 percent for low 
back disability.

(The issue of entitlement to a rating in excess of 20 percent 
for left knee disability, as well as the issues of 
entitlement to a rating in excess of 10 percent for skin 
disability for the period prior to July 17, 1999, and to a 
compensable rating for skin disability from July 17, 1999, 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board)).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1987 to May 
1991, including service in South West Asia from September 
1990 to April 1991.

This matter comes before the Board on appeal of a February 
1992 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  This case 
was remanded by the Board in February 1996 for further 
development.  Jurisdiction over the case was transferred to 
the Oakland, California RO in June 1997.  The case was 
returned to the Board in May 2002.

The Board notes that a VA audiologist in November 1999 
indicated that it was more likely than not that the veteran's 
complaints of tinnitus were due to noise exposure in service.  
The Board notes that the issue of entitlement to service 
connection for tinnitus has not been adjudicated by the RO.  
That issue is therefore referred to the RO for appropriate 
action.

The Board also notes that the veteran's representative, in 
argument submitted in May 2002, took issue with the Board's 
February 1996 denial of the veteran's claims for service 
connection for bilateral hearing loss, bilateral foot 
disability, bilateral ankle disability and right knee 
disability.  It is unclear whether the representative, by his 
statement, intended to request that the veteran's claims for 
those disabilities be reopened.  If the veteran does wish to 
reopen his claims for the above disabilities, the veteran 
should so inform the RO, which should respond appropriately 
to any communication received.

The Board lastly notes that the issue of entitlement to a 
rating in excess of 20 percent for left knee disability and 
the issues of entitlement to a rating in excess of 10 percent 
for skin disability for the period prior to July 17, 1999, 
and to a compensable rating for skin disability from July 17, 
1999, have been developed for appellate review; however, the 
Board is currently undertaking additional development on 
those issues pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development actions are completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by a 
lump in his groin.

2.  The veteran experiences only occasional episodes of 
otitis externa without evidence of suppuration or aural 
polyps, or of any associated swelling, dry and scaly or 
serous discharge, or itching requiring frequent and prolonged 
treatment; he does not have hearing impairment for VA 
purposes.

3.  The veteran's service-connected low back disability is 
productive of moderate limitation of lumbar spine motion with 
intermittent pain with activity, but without evidence of 
muscle spasm, neurological impairment, severe lumbosacral 
strain or significant functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested by a lump 
in his groin that is the result of disease or injury incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a compensable evaluation for otitis 
externa have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.385, 4.7, 4.14, 4.87a, Diagnostic Codes 6200, 
6201, 6203, 6210 (1999); 38 C.F.R. § 4.87, Diagnostic Codes 
6200, 6201, 6210 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

3.  The criteria for a 20 percent rating for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 
 
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for a lump in the groin area, 
and in assigning initial noncompensable evaluations for 
otitis externa and low back disability, considered those 
claims on the merits.  Moreover, after review of the record, 
the Board concludes that VA's duties under both the VCAA and 
the new regulations have been fulfilled.

The record reflects that the veteran was provided in March 
1992 with notice of the February 1992 rating decision which 
denied service connection for a lump in his groin and which 
granted service connection for otitis externa and low back 
disability, assigning noncompensable evaluations therefor.  
In response to his notice of disagreement with the February 
1992 rating decision, the veteran was provided with a 
statement of the case in May 1992 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran thereafter perfected his appeal of those issues.  
The Board notes that the May 2001 supplemental statement of 
the case specifically provided the veteran with the statutory 
language of the VCAA, and that a June 2001 letter from VA to 
the veteran provided further details on the VCAA as it 
applies to his claims.

The Board also notes that the schedular criteria for 
evaluating diseases of the ear and other sense organs were 
amended effective June 10, 1999.  See 64 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The record reflects that the May 2001 
supplemental statement of the case considered the veteran's 
claim for a compensable rating for otitis externa under both 
the old and the new regulations.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, in a June 2001 letter, 
the RO notified the veteran as to which evidence would be 
obtained by him and which evidence would be retrieved by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  It is clear from submissions by and on behalf of 
the veteran that he is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the veteran has 
suggested that his service medical records are incomplete 
because he recalls seeking treatment for his disabilities 
more times than are reflected in the records.  The Board has 
carefully reviewed the veteran's service medical records, but 
notes that the service medical records on file cover the 
entire period of his service, include his entrance and 
discharge examinations, and include a number of treatment 
reports.  As the records appear complete on their face, and 
as the veteran has not otherwise offered a persuasive 
explanation in support of his contention that some records 
are nevertheless missing from the claims file, the Board 
concludes that further delay of the appellate process for the 
purpose of attempting to obtain additional service medical 
records is not warranted. 

The Board also notes that the veteran was afforded VA 
examinations in connection with the instant appeal in 
November 1991, November 1997 and November 1999.  The Board 
acknowledges that the veteran's representative, in May 2002, 
alleged that the November 1999 examination report in 
particular is inadequate in that in failed to comport with 
the Board's February 1996 remand.  Specifically, in regards 
to the veteran's claimed groin lump, the representative 
argued that while the remand required that the claims file be 
reviewed prior to the examination, it was unclear whether 
this was done.  With respect to the veteran's otitis externa 
claim, the representative argued that the examiner did not 
comply with the Remand's directive to specifically state 
whether there was any current infection and suppurative 
process present.  With respect to the veteran's low back 
disability, the representative essentially alleged that the 
examination was inadequate.  

While it is true that the November 1999 examiner did not 
indicate whether he reviewed the veteran's claims file prior 
to, as opposed to after, the examination, the record reflects 
that the examiner did, in fact, review the file.  Moreover, 
even assuming that the review of the claims file occurred 
after examination of the veteran, the representative has not 
explained how the timing of the review in any way renders the 
examination deficient, particularly since, as explained in 
detail below, the veteran has failed to demonstrate at any 
point since service, that he in fact has disability 
manifested by a lump in his groin.  

Moreover, while the November 1999 examiner did not 
specifically state whether a suppurative process was present 
in the veteran's ears, the examiner did find that there was 
no evidence of ear discharge or of otitis externa, suggesting 
rather strongly that a suppurative process was not, in fact, 
present.  The Board notes in passing that the findings on 
examination in November 1999 are consistent with findings 
recorded at the veteran's November 1997 examination.  
Finally, even assuming that the November 1999 examination of 
the veteran's low back was deficient, the Board notes that 
the veteran was also afforded a VA examination of his low 
back in November 1997; the veteran has not challenged the 
adequacy of the November 1997 VA examination report, and the 
Board finds that the November 1997 examination report, in 
conjunction with the November 1999 examination report, 
provides sufficient evidence to accurately evaluate the 
veteran's low back disability.

In short, the Board concludes that the February 1996 remand 
has been substantially complied with, and that the evidence 
currently before the Board is adequate for the purpose of 
adjudicating the instant claims.  See Stegall v. West, 11 
Vet. App 268 (1998);  38 C.F.R. § 4.70 (2001).  In light of 
the above, the Board finds that VA's duty to assist the 
veteran has been satisfied.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


I.  Service connection

The veteran contends that he has disability manifested by a 
lump in his groin that is attributable to service.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).


Factual background

Service medical records disclose that the veteran presented 
in February 1990 for complaints of groin pain after lifting a 
heavy object; the initial screening examiner noted the 
presence of small bumps on the sides of the veteran's groin, 
and the examiner provided an initial assessment of possible 
hernia.  On further evaluation, no evidence of herniation was 
found, and the final assessment by the treating physician was 
strain and tinea cruris.  The remainder of the service 
medical records are negative for further reference to the 
veteran's groin, except as to treatment for tinea cruris.  
The veteran's examination for discharge is negative for any 
pertinent findings regarding his groin.

On file are private medical records for June 1991 to October 
1999 which show that the veteran presented in April 1999 with 
complaints of a two week history of pulling his groin, with 
symptoms including swelling and pain.  Physical examination 
disclosed the absence of any hernias or lymphadenopathy, and 
the only other physical findings noted concerned the 
veteran's penis; the veteran was diagnosed with rule out 
herpes II, and a subsequent test confirmed the presence of 
Herpes Simplex. 

On file is the report of a November 1991 VA examination, at 
which time the veteran reported that he had experienced groin 
pain on one occasion in service after heavy lifting, without 
any further trouble since that time.  Physical examination 
disclosed the absence of any hernia, and no abnormalities 
affecting the inguinal area were noted, with the exception of 
a rash affecting the veteran's upper inner thighs.  The 
examiner diagnosed temporary muscle strain in groin. 

The veteran was afforded a VA examination in November 1997, 
at which time he reported that while the lump noted in 
service had resolved, he continued to experience intermittent 
groin pain when lifting more than 100 pounds; he described 
experiencing a tightening in his groin muscles on those 
occasions.  He informed the examiner that he last experienced 
groin symptoms in 1994, although he noted that he would have 
groin discomfort with certain activities.  Physical 
examination disclosed the absence of any obvious lesions or 
masses in the groin, or of any evidence of a hernia.  The 
veteran was diagnosed as status post lump in the right groin, 
not found on examination.  

On file is the report of a November 1999 VA examination, at 
which time the veteran denied having any current inguinal 
lumps, and physical examination disclosed the absence of any 
palpable lymph nodes in the inguinal area.  The examiner 
diagnosed history of an unknown lump in the right groin, 
although he concluded that it was "likely as not" that the 
lump in the right groin was related to other lumps reported 
during service.

In several statements on file, the veteran essentially 
contends that he was seen on several occasions in service for 
groin pain, that he continues to experience groin pain, and 
that he still has a quarter-size tender lump in his groin 
area.




Analysis

Although the veteran was treated in February 1990 for muscle 
strain and lumps affecting his inguinal region that were 
initially thought to possibly represent a hernia, the final 
assessment was of a strain to that region, and no hernia was 
ultimately identified.  Moreover, the remainder of the 
veteran's service medical records, including his examination 
for discharge, are entirely negative for further pertinent 
complaints concerning his inguinal area.  

In addition, there is no postservice medical evidence of an 
inguinal hernia or any other disability manifested by a lump 
affecting the veteran's groin.  The November 1991 VA examiner 
found no evidence of hernia and noted that the strain 
experienced in service was temporary in nature, and the 
November 1997 and November 1999 examiners specifically noted 
the absence of any abnormalities of the veteran's inguinal 
region.  While the November 1999 examiner went on to conclude 
that any groin lumps the veteran has are likely related to 
the lumps experienced in service, the Board points out that 
the examiner nevertheless did not find any current evidence 
of such lumps.  In addition, while the veteran complained in 
April 1999 of a pulled groin muscle, no pertinent findings or 
diagnoses were recorded, other than with respect to his 
penis.

In the instant case, therefore, the only evidence suggestive 
of the presence of disability manifested by a lump in the 
groin consists of the lay assertions of the veteran.  As a 
lay person, however, the veteran is not qualified through 
education, training or experience to offer a medical opinion 
concerning whether he has such a disability.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
 
The Board notes that service connection may be recognized for 
chronic disability resulting from certain illnesses 
experienced by Persian Gulf veterans where such disability 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317 (2001).  The Board notes in passing that 
the groin strain and the lumps for which the veteran was 
diagnosed and treated in service preceded his deployment to 
South West Asia.  In any event, as discussed above, the Board 
has found no current medical evidence of a disability 
manifested by lumps in the groin, and the veteran himself 
notes that he last experienced pertinent manifestations in 
1994.  Moreover, the veteran has not alleged that the lumps 
in his groin represent chronic disability resulting from an 
undiagnosed illness.  Consequently, the Board finds the 
provisions of 38 C.F.R. § 3.317 are not for application in 
this case.
 
Accordingly, in the absence of current medical evidence of a 
disability manifested by a lump in the groin, the claim must 
be denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).


II.  Increased Ratings

The veteran contends that the evaluations currently assigned 
his otitis externa and low back disability do not accurately 
reflect the severity of those disabilities.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.   

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).


A.  Otitis externa

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected otitis externa.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in May 1991.  In February 1992, service 
connection was granted for otitis externa, evaluated as 
noncompensably disabling.  This evaluation has remained in 
effect since that time. 

Service medical records disclose that the veteran was treated 
for an ear infection in July 1987 and for complaints of a 
right ear infection in November 1988; physical examination 
showed the presence of erythema, but not edema, in the ear 
canal.  In March 1989, the veteran was treated for upper 
respiratory complaints, at which time erythema was again 
present in his ear canals.  On routine physical examination 
in June 1990, audiometric testing disclosed a pure tone 
threshold of 5 decibels in the right ear at the 2000 hertz 
range, with a pure tone threshold, in decibels, of 0 in the 
500, 1000, 3000, and 4000 hertz ranges in the right ear, and 
of 0 in the 500, 1000, 2000, 3000, and 4000 hertz ranges in 
the left ear.  Physical examination at the veteran's 
discharge from service was negative for any pertinent 
findings regarding his ears.  Audiometric testing at that 
time disclosed a pure tone threshold of 5 decibels in the 
right ear at the 2000 and 4000 hertz ranges, with a pure tone 
threshold, in decibels, of 0 in the 500, 1000 and 3000 hertz 
ranges in the right ear, and of 0 in the 500, 1000, 2000, 
3000, and 4000 hertz ranges in the left ear.

On file are private medical records for June 1991 to October 
1999 which disclose that the veteran presented in November 
1997 with complaints of ear pain.  In March 1998, the veteran 
presented with complaints of a possible left ear infection; 
he was diagnosed with otitis externa and was rechecked 
approximately three weeks later, without any indication of 
the need for further follow up.  The veteran presented in 
October 1999 with complaints of earache, at which time his 
tympanic membranes were pink on examination and he was 
diagnosed with sinusitis.

The veteran was afforded a VA examination in November 1991, 
at which time he reported experiencing a dull pain in his 
ears with cold and rainy weather.  He informed the examiner 
that he tended to dig in his ears with his fingers.  Physical 
examination disclosed the presence of a small amount of 
cerumen.  His ear canals were irritated from his finger 
digging, but the drums were clear, and there were no 
perforations.  The veteran was diagnosed with otitis externa.  
VA audiological evaluation in December 1991 demonstrated pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
10
0
5
0
0

The average pure tone decibel loss in the right ear was 4, 
and in the left ear was 1.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 98 
percent in the left ear.

On file are VA vocational rehabilitation records for the 
veteran which disclose that he received training suitable for 
computer-related occupations until May 1996, at which time 
his vocational rehabilitation benefits were terminated based 
on a finding that he had made satisfactory adjustment to his 
current employment.  The records refer to his otitis externa 
by history only, and discuss only his left knee disability in 
the context of his employment handicap.

On VA examination in November 1997, the veteran reported 
experiencing occasional problems with wax buildup in his 
ears, for which he used a wax-dissolving topical medication.  
The examiner noted that the veteran did not describe episodes 
of otitis externa, or treatment for that condition.  Physical 
examination showed the external portion of the ears to be 
normal in appearance; his ear canals were clear and the 
tympanic membranes were normal in appearance and hypomobile.  
The veteran was diagnosed as status post otitis externa, not 
found on examination.  On VA audiology examination conducted 
the same day, the veteran reported experiencing constant 
right ear pain and indicated that he had experienced an inner 
ear infection in 1996.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
0
0
LEFT
5
0
0
-5
5

The average pure tone decibel loss in the right and left ears 
was 0.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 100 percent in the left 
ear.

The veteran was afforded a VA examination in November 1999, 
at which time he reported experiencing a dull pain in his 
left ear, and reported a history of chronic earaches.  
Physical examination disclosed the absence of any evidence of 
discharge from the external auditory canals, and no ear 
tenderness was identified.  Both tympanic membranes were 
pearly gray in appearance, with light reflex, intact 
landmarks, and no perforations.  The examiner specifically 
noted that otitis externa was not observed, and he diagnosed 
the veteran with history of otitis externa.

At a November 1999 audiology examination, the veteran 
reported experiencing persistent left external otitis since 
the late 1980s.  Pure tone thresholds, in decibels, were 
noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
5
LEFT
0
5
5
0
5

The average pure tone decibel loss in the right ear was 5, 
and in the left ear was 4.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.

In several statements on file, the veteran reports that he 
experiences constant right ear infections and excessive wax 
buildup.  He reports that he experiences problems with scuba 
diving because his ear will not clear.

Analysis

The RO rated the veteran's service connected otitis externa 
as noncompensably disabling under 38 C.F.R. § 4.87a, 
Diagnostic Code 6200.  The Board notes that the schedular 
criteria for evaluating diseases of the ear and other sense 
organs were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of February 1992.  The May 1992 
statement of the case also considered the veteran's claim 
under the old criteria.  The record reflects, however, that 
the May 2001 supplemental statement of the case considered 
the veteran's claim under the new schedular criteria as well 
as the old criteria.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993), 
and in light of Karnas, the Board will proceed to analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under the former criteria, a 10 percent rating is warranted 
for chronic suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1999).  A 10 percent evaluation is also warranted 
for disease of the auditory canal with swelling, dry and 
scaly or serous discharge, itching, requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1999).

Chronic catarrhal otitis media and otitis interna are rated 
by loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Codes 
6201, 6203 (1999).

Under the new schedular criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
during suppuration, or with aural polyps, warrants a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2001).  A 10 percent evaluation is also warranted for 
chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210 (2001).

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is rated based on hearing impairment.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (2001).

The standards for rating impairment of auditory acuity were 
set forth at 38 C.F.R. § 4.87 before June 10, 1999, and are 
now set forth at 38 C.F.R. § 4.85, effective June 10, 1999.  
The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Review of the record discloses that the veteran was arguably 
treated three times in service for ear infections.  With 
respect to postservice episodes of otitis externa, he was 
noted on VA examination in November 1991 to have otitis 
externa, was evaluated in November 1997 for complaints of ear 
pain, was medically treated in March 1998 for otitis externa, 
and was evaluated for earaches in October 1999 (which were 
attributed to sinusitis); there is no medical evidence 
documenting treatment for ear infections at any other time 
since service.  Moreover, treatment reports, as well as VA 
examination reports for November 1991, November 1997 and 
November 1999, are entirely negative for any evidence of 
suppuration or aural polyps associated with the veteran's 
otitis externa, and are also negative for symptoms including 
swelling or serous discharge.  While the November 1991 
examiner identified evidence of itching, no such symptoms, or 
indeed any otitis externa symptoms, were reported or noted at 
VA examinations in November 1997 and November 1999, and the 
private treatment reports are likewise negative for any 
reference to itching symptoms.  In addition, other than with 
respect to the March 1998 episode, there is no medical 
evidence suggesting that any of the ear infections required 
prolonged treatment.  Even with respect to the March 1998 
episode, the veteran required only one recheck of his ears 
approximately three weeks after his initial presentation, and 
the treatment reports are negative for any follow up entries 
or complaints by the veteran of continued infection on the 
other occasions.  The Board notes in passing that while the 
veteran complained of ear pain in November 1997, VA 
examination conducted less than two weeks later failed to 
identify any current evidence of active ear disease.

In sum, the record reflects that the veteran experienced no 
more than three ear infections in service, and no more than 
three documented episodes of nonsuppurative ear infections 
after service, none of which required prolonged treatment.  
Moreover, he has not demonstrated the presence of aural 
polyps or serous discharge at any time, or of any swelling or 
itching associated with his ears since November 1991.  

In addition, even assuming, contrary to the evidence on file, 
that the veteran has experienced episodes of chronic 
nonsuppurative otitis media with effusion, chronic catarrhal 
otitis media, or otitis interna, the Board points out that 
audiological examinations have consistently demonstrated that 
he does not manifest hearing impairment which even qualifies 
as a disability for VA purposes, and they certainly 
demonstrate that the veteran does not have a compensable 
level of hearing impairment in any event.  See 38 C.F.R. §§ 
3.385, 4.85.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for otitis externa under either the old or the new 
schedular criteria for Diagnostic Codes 6200, 6201, 6203 or 
6210.
 
The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board notes, however, that the 
veteran has neither argued nor demonstrated that his service-
connected otitis externa has markedly interfered with his 
employment.  Moreover, there is no evidence that the 
veteran's ear infections have necessitated frequent periods 
of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board lastly notes that the RO, in granting the veteran's 
claim for service connection for otitis externa, assigned the 
veteran an effective date for the grant of service connection 
of May 20, 1991.  The Board has reviewed the evidence of 
record, but concludes that the veteran's otitis externa has 
remained no more than noncompensably disabling for the entire 
period since May 20, 1991.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


B.  Low back disability

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Service connection for low back disability was granted in 
February 1992, evaluated as noncompensably disabling.  In May 
2001 the evaluation assigned the veteran's low back 
disability was increased to 10 percent disabling, effective 
May 20, 1991. 

Service medical records show that the veteran complained of 
radiating low back pain since deployment to the desert.  
Physical examination showed no deformity or swelling, and the 
veteran evidenced full range of motion.  Straight leg raise 
testing was negative and deep tendon reflexes were present.  
The veteran was diagnosed with rule out unresolved back pain.  

The veteran was afforded a VA examination in November 1991.  
At that time he reported that exercise tended to bother his 
back.  On physical examination his gait and posture were 
normal.  There was no listing of the spine or evidence of 
muscle spasm.  Range of lumbar motion testing disclosed 
forward flexion to 100 degrees; backward extension to 35 
degrees; lateral flexion to 35 degrees, bilaterally; and 
rotation to 40 degrees, bilaterally.  The veteran was able to 
squat completely, and his toe and heel gait was intact.  No 
sensory loss in his legs was identified, and straight leg 
raise testing was negative.  The veteran's deep tendon 
reflexes were 2+, and there was no lower extremity atrophy.  
X-ray studies showed questionable minimal scoliosis, and 
lumbarization of S1.  The veteran was diagnosed with history 
of lumbosacral strain with lumbarization of S1.

On file are private medical records for June 1991 to October 
1999 which disclose that the veteran complained of 
intermittent low back pain.  He reported some numbness and 
tingling in both legs.  Physical examination disclosed the 
presence of excellent spine motion, with some increased pain 
on extension, but not on flexion.  The veteran was able to 
laterally flex to 30 degrees.  Sensory examination showed 
slightly decreased sensation on the left side in a patchy 
distribution not fitting the anatomic dermatome pattern.  The 
veteran's reflexes were symmetrical, and straight leg raise 
testing was negative.  The treatment records show that the 
veteran underwent several surgeries on his left knee, with 
concomitant weak quadriceps strength on the left.  X-ray 
studies of the low back showed some narrowing of the L5-S1 
disc space, and the veteran's diagnoses included degenerative 
disc disease of L5-S1.

On file are VA vocational rehabilitation records for the 
veteran which disclose that he received vocational training 
suitable for computer-related occupations until May 1996, at 
which time his vocational rehabilitation benefits were 
terminated based on a finding that he had made satisfactory 
adjustment to his current employment.  The vocational 
rehabilitation records refer to the veteran's low back 
disability by history only, and reference only the veteran's 
left knee disability in the context of determining the 
veteran's employment handicap, although the veteran was noted 
to have restrictions in his employability with respect to 
activities such as kneeling, crouching, running and jumping.

On file are the reports of May 1992 and March 1993 VA 
examinations of the veteran's left knee, which collectively 
show that the veteran's gait was normal, despite his use of a 
cane, and that he was able to squat and toe and heel walk.

On file is the report of a November 1997 VA examination, at 
which time the veteran complained of mild chronic low back 
pain which was worse with prolonged lifting or twisting 
movements.  He reported that he was able to work as a 
computer consultant without difficulty, but felt that he was 
impaired in his ability to perform recreational activities 
because of recurrent low back pain.  He reported that the 
pain was intermittent, and that he was not usually bothered 
by the pain when doing sedentary activities.  Physical 
examination showed the presence of diminished lordotic 
curvature, but no paravertebral spasm or tenderness was 
evident.  The veteran demonstrated no tenderness of the 
sacroiliac joints or lumbar vertebral bodies.  Straight leg 
raise testing was negative.  The veteran was able to flex to 
92 degrees; extend to 30 degrees; laterally flex to 40 
degrees, bilaterally; and rotate to 35 degrees, bilaterally.  
No guarding on range of motion testing was evident.  The 
vertebral body alignment was normal, without evidence of 
scoliosis, and there was no evidence of muscle atrophy of the 
left leg.  The veteran's deep tendon reflexes were 2+ and 
symmetrical, and strength and sensation were intact.  No 
sensory deficits were evident, and the veteran was able to 
tandem walk and ambulate on his toes and heels without 
difficulty.  X-ray studies of the lumbosacral spine showed no 
evidence of degenerative disc disease or degenerative joint 
disease, and were otherwise normal.  The veteran was 
diagnosed with lumbar strain.  

The examiner concluded that there was no evidence of 
degenerative disc disease or radiculopathy.  He opined that 
the veteran's combined back and knee problems would make him 
ill-suited for jobs requiring rapid lateral movement like 
sports, mountain climbing, roller blading or bicycle riding.  
The examiner noted, however, that the veteran did not appear 
to be inhibited in his ability to perform the typical 
activities of most occupations.  The examiner did note that 
the veteran would be ill-suited to occupations requiring 
prolonged walking.

The veteran was afforded a VA examination in November 1999, 
at which time he reported working as a computer contractor.  
He indicated that his low back pain flared up on occasion.  
Physical examination showed no evidence of radiculopathy, and 
the veteran's lumbar spine showed normal lordosis.  Range of 
low back motion testing disclosed flexion to 75 degrees; 
extension to 30 degrees; lateral flexion to 35 degrees, 
bilaterally; and rotation to 30 degrees, bilaterally.  X-ray 
studies showed the presence of curvature of the thoracolumbar 
junction, convex to the left, as well as Schmorl's nodes and 
mild disc space narrowing at L5-S1.  The veteran was 
diagnosed with lower back syndrome, and with degenerative 
disc disease of L5-S1.

In several statements, the veteran reported that he 
experiences pain with motion after prolonged sitting or with 
exercise or prolonged bending.  He indicated that he could no 
longer exercise without low back pain.


Analysis

The RO rated the veteran's low back disability as 10 percent 
disabling under Diagnostic Code 5295.  Under that code, a 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
appropriate for lumbosacral strain with muscle spasm on 
extreme forward bending with unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
appropriate for severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Alternatively, a 10 percent rating is warranted for slight 
limitation of lumbar spine motion, a 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion, and 
a 40 percent rating is appropriate for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is appropriate for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Review of the record discloses that the veteran manifests 
some pain with backward extension, that he reports 
intermittent low back pain, particularly with exertional 
activities such as prolonged bending, and that X-ray studies 
of the veteran's lumbosacral spine demonstrate that he has 
some narrowing of his L5-S1 disc space.  The veteran moreover 
evidenced some restriction of lumbar spine motion at his most 
recent VA examination, and the November 1997 VA examiner, in 
assessing the functional impairment caused by the veteran's 
low back disability, concluded that the veteran was ill-
suited for occupations requiring long walking or rapid 
lateral movement, in part because of the low back problems.  
Under the circumstances, the Board finds that the evidence of 
somewhat restricted range of lumbar motion coupled with the 
objective demonstration of pain on motion and associated 
functional impairment supports assignment of a 20 percent 
evaluation for moderate restriction of lumbar motion.  
38 U.S.C.A. § 5107; See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board also concludes that the evidence 
on file does not support assignment of an evaluation in 
excess of 20 percent for low back disability.

In this regard, the Board points out that the veteran still 
retains a substantial range of low back motion, and that he 
has demonstrated pain in only one excursion of motion, namely 
extension; the November 1997 examiner noted the absence of 
any guarding on range of motion testing, and the November 
1999 examiner did not record any complaints or findings 
suggestive of painful motion.  Nor has the veteran reported 
or demonstrated any weakness, incoordination or fatigability 
on clinical examination.  Moreover, while the November 1997 
examiner noted that the veteran's low back disorder would 
impair his ability to participate in certain vigorous 
activities, the examiner nevertheless pointed out that the 
low back disorder would not inhibit his ability to perform 
the typical activities of most occupations.  In short, the 
substantial level of lumbar motion retained by the veteran, 
and the rather minimal level of demonstrable functional 
impairment caused by his low back pain, does not, in the 
Board's opinion, support characterization of the veteran's 
disability picture as equivalent to severe limitation of 
lumbar motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292.

In addition, while there is X-ray evidence of scoliosis, 
there clearly is no evidence of listing of the whole spine to 
the opposite side, particularly given that the VA examination 
reports of record consistently describe the veteran's posture 
and lordosis as normal.  VA examinations on file also 
demonstrate that the veteran retains substantially full 
lateral motion as well as a substantial level of forward 
motion, and as noted above, there is no evidence 
demonstrative of incoordination associated with the veteran's 
low back disability.  Moreover, while November 1999 X-ray 
studies disclosed the presence of disc space narrowing at L5-
S1, the narrowing was described as mild in nature.  In any 
event, in the Board's opinion, the above findings as a whole, 
including the absence on examination of any muscle spasms, 
are not reflective of severe lumbosacral strain.  A 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 is therefore not warranted.

The Board notes that the veteran's private treating 
physicians and the November 1999 VA examiner diagnosed the 
veteran with degenerative disc disease of his lower spine, 
although the November 1997 examiner specifically found that 
the veteran did not have any evidence of degenerative disc 
disease.  Even assuming, however, that the veteran does have 
degenerative disc disease affecting his lumbar spine, there 
notably is no evidence demonstrative of more than minimal 
neurological impairment associated with his low back 
disability.  In this regard the Board notes that straight leg 
raise testing of the veteran, including by his treating 
physicians, was consistently negative, and that the November 
1997 and November 1999 examiners specifically noted the 
absence of any evidence of radiculopathy.  Moreover, the 
veteran's deep tendon reflexes were consistently normal on 
examination, and sensation in his lower extremities, with one 
exception, has remained intact.  The Board notes that while 
the veteran's treating physicians noted one occasion in which 
the veteran demonstrated patchy numbness in his left lower 
extremity, the numbness did not match any dermatome pattern, 
and the Board points out that the veteran has undergone 
several surgeries on the left knee itself.  Accordingly, in 
light of the absence of any significant neurological 
impairment attributable to the veteran's low back disability, 
the Board finds that the criteria for a rating in excess of 
20 percent under Diagnostic Code 5293 have not been met.

In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's low back 
disability most nearly approximates the criteria for a 20 
percent evaluation, but no more, under Diagnostic Code 5292.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board points out, however, that 
although the November 1997 examiner concluded that the 
veteran's low back disability rendered him ill-suited for 
certain vigorous activities, and while the veteran reports 
low back problems after prolonged sitting or bending, or with 
exercise, the November 1997 examiner clarified that the 
veteran was not inhibited in performing the daily activities 
of most occupations.  Moreover, the record reflects that the 
veteran is currently employed in the type of occupation that 
his VA vocational rehabilitation counselors indicated was 
compatible with his disabilities.  In addition, there is no 
evidence that the veteran's low back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board lastly notes that the RO, in increasing the initial 
evaluation assigned the veteran's low back disability to 10 
percent, assigned the veteran an effective date for the 
increase of May 20, 1991.  The Board has reviewed the 
evidence of record, but concludes that the veteran's low back 
disability has remained no more than 10 percent disabling for 
the entire period since May 20, 1991.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for disability manifested 
by a lump in the groin is denied.

Entitlement to a compensable rating for otitis externa is 
denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent rating for low 
back disability is granted.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

